
	
		I
		112th CONGRESS
		1st Session
		H. R. 1324
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2011
			Mr. Buchanan (for
			 himself, Mr. Chaffetz,
			 Mr. Gibbs,
			 Mr. McKinley,
			 Mr. Huelskamp,
			 Mr. Sessions, and
			 Mr. Duncan of South Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To eliminate sweetheart deals under the Patient
		  Protection and Affordable Care Act.
	
	
		1.Elimination of sweetheart
			 deals under PPACA
			(a)RepealsEffective as if included in the enactment
			 of the Patient Protection and Affordable Care Act (Public Law 111–148, in this
			 section referred to as PPACA) or, in the case of paragraph (1),
			 as if included in the enactment of the Health Care and Education Reconciliation
			 Act of 2010 (Public Law 111–152), the following provisions are repealed:
				(1)Sweetheart deal
			 to provide Tennessee with Medicaid DSH fundsClause (v) of
			 section 1923(f)(6)(A) of the Social Security Act (42 U.S.C. 1396r–4(f)(6)(A)),
			 as added by section 1203(b) of the Health Care and Education Reconciliation Act
			 of 2010 (Public Law 111–152).
				(2)Sweetheart deal
			 to provide Hawaii with Medicaid DSH fundsClause (iii) of section
			 1923(f)(6)(B) of the Social Security Act (42 U.S.C. 1396r–4(f)(6)(B)), as added
			 by section 10201(e)(1)(A) of PPACA.
				(3)Sweetheart deal
			 to provide Louisiana with a special increased Medicaid
			 FMAPSubsection (aa) of section 1905 of the Social Security Act,
			 as added by section 2006 of PPACA.
				(4)Sweetheart deal
			 that increases Medicare reimbursement just for frontier StatesSection 10324 of PPACA (and the amendments
			 made by such section).
				(5)Sweetheart deal
			 granting Medicare coverage for individuals exposed to environmental hazards in
			 Libby, MontanaSection 10323 of PPACA (and the amendments made by
			 such section).
				(6)Sweetheart deal
			 for a hospital in ConnecticutSection 10502 of PPACA.
				(b)Elimination of
			 sweetheart deal that reclassifies hospitals in Michigan and Connecticut To
			 increase their Medicare reimbursementSection 3137(a) of PPACA, as amended by
			 section 10317 of such Act, is amended—
				(1)in paragraph
			 (2)—
					(A)by striking
			 fiscal year
			 2010 and all that follows through for purposes
			 of implementation of the amendment and inserting fiscal year 2010.—For purposes
			 of implementation of the amendment; and
					(B)by striking
			 subparagraph (B); and
					(2)by striking
			 paragraph (3).
				
